United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
FIELD OFFICE, Opelousas, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-456
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2012 appellant filed a timely appeal from a nonmerit October 22, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as it was not timely filed and failed to present clear evidence of error. The final
merit decision of record is dated September 23, 2009. As there is no merit decision within 180
days of December 28, 2012, the date appellant filed her appeal with the Board, and pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to present clear evidence of error.
On appeal, appellant asserts that OWCP misconstrued her request for reconsideration of
an October 23, 2011 decision as a request for reconsideration of a September 23, 2009 decision.
1

5 U.S.C. § 8101 et seq.

She contends that new medical evidence established a causal relationship between a right
shoulder condition and accepted injuries.
FACTUAL HISTORY
OWCP accepted that on or before February 3, 1998 appellant, then a 46-year-old service
representative, sustained tenosynovitis of the right ring finger, cubital tunnel syndrome of the
right elbow and right carpal tunnel syndrome. She underwent surgery on April 27, 1998 for a
right ulnar nerve decompression, medial humeral epicondylectomy and right ring finger trigger
release. Appellant received wage-loss compensation. On July 19, 1999 she returned to duty as a
part-time modified service representative, increasing to eight hours on August 16, 1999.
By decision dated July 25, 2000, OWCP found that appellant had no loss of wage-earning
capacity, based on her actual earnings as a full-time modified service representative from
August 16, 1999 onward.
Dr. Robert L. Morrow, Jr., an attending Board-certified orthopedic surgeon, stated in a
January 4, 2001 report that appellant was disabled for work due to ulcerative colitis. He noted in
May 21, 2002 reports that she had been totally disabled since December 4, 2000 due to
myofascial pain syndrome of the right shoulder.
Appellant separated from the employing establishment on June 4, 2001 and received
disability retirement benefits from the Office of Personnel Management (OPM).
Appellant claimed a recurrence of total disability commencing December 13, 2000. She
submitted a position description which she asserted noted a requirement for keyboarding in
excess of her medical restrictions. By decision dated November 18, 2002, OWCP denied
appellant’s recurrence claim on the grounds that the medical evidence demonstrated that she
stopped work due to ulcerative colitis, which Dr. Morrow opined was a nonoccupational
condition. Following an August 28, 2003 hearing, OWCP issued its November 19, 2003
decision affirming the denial of the recurrence claim.
Appellant submitted five subsequent requests for reconsideration, contending that
ongoing reports from Dr. Morrow established that she was totally disabled for work due to an
occupational right shoulder condition. OWCP issued January 24 and August 16, 2006, March 7,
2007 and September 19, 2008 decisions denying modification of the wage-earning capacity
determination, finding that appellant’s statements and Dr. Morrow’s reports did not demonstrate
error in the original determination, that she had been vocationally rehabilitated or that the
accepted injuries had worsened such that she could no longer perform the full-time service
representative position.2 It found that there was no medical evidence prior to July 25, 2000 of an
occupational right shoulder condition.
In an August 25, 2009 letter, appellant requested reconsideration of the original wageearning capacity determination. She contended that Dr. Morrow’s reports were sufficient o
2

OWCP also issued a June 4, 2007 decision denying reconsideration.

2

establish that she sustained myofascial pain syndrome of the right shoulder due to the accepted
injuries, disabling her from performing the full-time modified clerk position on which OWCP
based the wage-earning capacity determination.
By decision dated September 23, 2009, OWCP denied modification of the wage-earning
capacity determination. It found that appellant’s statement and Dr. Morrow’s reports did not
demonstrate that the original wage-earning capacity determination was in error, that she had been
vocationally rehabilitated or that the accepted conditions had worsened such that she could no
longer perform the full-time service representative position.
In a September 14, 2010 letter, appellant requested reconsideration asserting that OWCP
wrongfully denied her claim for right shoulder myofascial pain syndrome. Appellant submitted
Dr. Morrow’s reports previously of record, and his March 25 and August 18, 2010 reports
diagnosing right shoulder myofascial pain.
By decision dated September 30, 2010, OWCP denied reconsideration finding that
appellant had failed to provide new or relevant evidence or to raise substantive legal questions.
By reconsideration request received by OWCP on January 10, 2011, appellant asserted
that OWCP wrongfully denied her claim for myofascial pain syndrome of the right shoulder
handling the matter instead as a request for modification of the wage-earning capacity decision.
Appellant submitted copies of Dr. Morrow’s reports previously of record and his August 11,
2011 report noting myofascial pain of the right posterior shoulder.
By decision dated October 13, 2011, OWCP denied appellant’s January 10, 2011 request
for reconsideration on the grounds that her request was not timely filed and failed to present clear
evidence of error. It found that her reconsideration was received more than one year after the
September 23, 2009 decision, the most recent merit decision in the claim.
In a letter, received by OWCP on October 16, 2012, appellant again alleged that OWCP
mishandled her claim by failing to accept myofascial pain syndrome as work related. Appellant
asserted that she sustained “a recurrence of the original accepted condition and a new injury
caused by the accepted injury.” She contended that claim forms and medical reports of record
prior to the September 23, 2009 merit decision were sufficient to establish causal relationship.
Appellant submitted reports previously of record, and Dr. Morrow’s November 10, 2011 and
June 14, 2012 chart notes describing myofascial right posterior shoulder pain.
By decision dated October 22, 2012, OWCP denied appellant’s request for
reconsideration on the grounds that her request was not timely filed and failed to present clear
evidence of error. It found that her letter was received on October 16, 2012, more than one year
after the September 23, 2009 decision, the final merit decision in the claim.

3

LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to a review of an OWCP decision
as a matter of right.4 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.5 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.6 The Board has found that the imposition of this
one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.8
OWCP regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the claimant’s
request for reconsideration shows “clear evidence of error” on the part of OWCP.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which decided by OWCP.10 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error by OWCP.14 The Board must make an
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765, 768 (1993).

5

Id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

6

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
7

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 4, Jesus D. Sanchez, supra note 5.

8

Thankamma Mathews, supra note 4.

9

20 C.F.R. § 10.607(b).

10

Thankamma Mathews, supra note 4.

11

Leona N. Travis, 43 ECAB 227 (1991).

12

Jesus D. Sanchez, supra note 5.

13

Leona N. Travis, supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.15
ANALYSIS
In its October 22, 2012 decision, OWCP properly determined that appellant failed to file
a timely application for review and failed to present clear evidence of error.
In its most recent merit decision, on September 23, 2009, OWCP denied modification of
the July 25, 2000 wage-earning capacity determination.
In her October 16, 2012 request for reconsideration, appellant repeated prior arguments
that the accepted medical conditions caused myofascial pain syndrome of the right shoulder,
disabling her from her full-time modified service representative job as of December 13, 2000.
The Board finds that her letter does not raise a substantial question as to whether OWCP’s
September 23, 2009 decision was in error or prima facie shift the weight of the evidence in her
favor. Therefore, it is insufficient to establish clear evidence of error. Dr. Morrow’s chart notes
repeat or duplicate his reports previously of record. The Board has held that evidence that
repeats or duplicates evidence previously submitted is insufficient to prima facie shift the weight
of the evidence in favor of the claimant.16 Consequently, OWCP properly denied her
reconsideration request for failing to establish clear evidence of error.
On appeal, appellant asserts that OWCP misconstrued her request for reconsideration. It
was actually a request for reconsideration of the October 23, 2011 decision. The Board notes the
October 16, 2012 request for reconsideration. The October 23, 2011 decision clearly and
correctly stated that under 20 C.F.R. § 10.625, appellant’s only right of appeal was to the Board.
Appellant also contends that new medical evidence established a new right shoulder injury due to
her employment, but this argument pertains to the merits of the claim, and the Board does not
have jurisdiction over the merits of the claim.

15

Gregory Griffin, supra note 6.

16

D.E., 59 ECAB 438 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2012 is affirmed.
Issued: September 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

